United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 12, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-30454


                       JACK R. GAMBLE, JR.,

                               Plaintiff-Appellant-Cross Appellee,

                              versus

                    EL PASO PRODUCTION COMPANY,

                               Defendant-Appellee-Cross Appellant.



                     JERRY G. GAMBLE; ET AL.,

                                                         Plaintiffs,

                          JERRY G. GAMBLE

                               Plaintiff-Appellant-Cross-Appellee,

                              versus

                      EL PASO PRODUCTION CO.,

                               Defendant-Appellee-Cross-Appellant.



          Appeals from the United States District Court
              for the Western District of Louisiana
                     No. 00-2661 c/w 01-0538


Before JOLLY, JONES and BARKSDALE, Circuit Judges.

PER CURIAM:*


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
          The court has carefully considered this appeal in light

of the briefs, oral arguments and pertinent parts of the record.

Having done so, we find no reversible error of fact or law and

affirm for essentially the reasons stated by the district court.

          AFFIRMED.




under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                2